DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.
 
Response to Amendment
Claims 1, 7, 9-11, and 17-29 are currently pending.  Claims 2-6, 8, and 12-16 are cancelled.  Claims 21-29 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claim 1 does not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1, 7, 9-11, and 17-20 are rejected under the following 103 rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 9-11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).  
Regarding claims 1, 7, 9-11, 17, 18, and 20, Shibano et al discloses an lithium ion secondary battery (energy storage device) comprising an electrode (energy storage device electrode) comprising a composite current collector (undercoat foil) comprising a copper foil (current-collecting substrate) and a conductive bonding layer (undercoat layer) formed on one side of the copper foil, wherein the conductive bonding layer is a thin film comprising a PTPA-PBA-SO3H (dispersant) and MWCNT (carbon nanotubes / conductive material); wherein the electrode comprises the composite current collector and an active material layer formed on all of a surface of the conductive bonding layer; wherein the thickness of the conductive bonding layer is from 0.05 µm (50 nm) to 10 µm ([0040],[0106],[0109]-[0111],[0184],[0185]).
However, Shibano et al does not expressly teach a thickness of from 1 to 41 nm (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shibano conductive bonding layer to include thickness of from 1 to 41 nm because changes in size was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  There is no evidence of criticality of the claimed thickness of the undercoat layer.  
Examiner’s note:  the Office takes the position that “an infrared absorbance that is not more than 0.017”, “an infrared absorbance that is at least 0.005 and not more than 0.015”, “wherein the infrared absorbance results from absorption by organic constituents included in the thin film”, and “wherein the infrared absorbance results from 3H) and the same conductive material (carbon nanotubes) that form a mixture that was subjected to ultrasonic treatment to give a dispersion in which carbon nanotubes were uniformly dispersed and which was free of precipitate as the present invention (Example 1).  In addition, Shibano also discloses that the adhesion between the conductive bonding layer and the current collecting substrate resulted in a “Good” rating in cases where no peeling of the crosscut conductive bonding layer occurred” ([0190],[0191]).  This further supports the contention that the infrared absorbance is an inherent characteristic of the Shibano conductive bonding layer because the present application states that “in order to produce an undercoat foil having a good undercoat layer adhesion, the undercoat layer carbonyl group absorbance must be set to below 0.100 ([0105] of Specification).   Even if this were not the case, a person skilled in the art could have configured, as appropriate, the “infrared absorbance measured using a P-polarization method” in the invention disclosed in Shibano et al to satisfy the defining features set forth in claims 1, 7, and 9-11 of the present application, in accordance with the composition of the conductive bonding layer, the required properties for the current collector, etc.  


19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982) in view of Yokouchi et al (US 2015/0213967).  The Shibano reference is applied to claim 18 for reasons stated above.
However, Shibano et al does not expressly teach an active material layer that is formed in such a way as to cover all regions of the undercoat layer other than a peripheral edge thereof (claim 19).
Yokouchi et al discloses an active material layer that formed on a partial surface of a portion where an uncoat layer is formed so that a marginal portion (peripheral edge) of the portion where the undercoat layer is formed is exposed ([0073] and Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shibano electrode to include an active material layer that is formed in such a way as to cover all regions of the undercoat layer other than a peripheral edge thereof in order to provide an exposed portion of the undercoat layer for welding the metal tab leads to the undercoat layer ([0090]).

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive. 
The Applicant argues that “Shibano et al. US ‘982 fails to disclose or suggest the claimed thickness of the conductive bonding layer ranging from 1 to 41 nm. Consequently, Shibane et al. US ‘982 fails to disclose or suggest the conductive bonding layer that satisfies both the infrared absorbance and the thickness of the claimed invention.”.
not provided any evidence to show the criticality of the claimed thickness of from 1 to 41 nm.  Shibano at least teaches an end point of 50 nm for the thickness of the undercoat layer.  Based upon the data shown in Table 1 of the present application, one of ordinary skill in the art would have recognized a thickness of 50 nm would inherently have an infrared absorbance of less than 0.017.  For example, a thickness of 60 nm has an infrared absorbance of 0.0088.  In addition, Shibano also teaches a thickness of the conductive bonding layer (undercoat layer) that takes into account the reduction in internal resistance.  So, one of ordinary skill in the art would look to minimize the thickness in order to reduce the internal resistance.  Therefore, absent evidence of criticality of the claimed thickness of the undercoat layer, the Office maintains the contention that changes in size would have been obvious to one of ordinary skill in the art.  

   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729